Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 11/14/2017 based on 15/812019 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the bag connection frame 130 connected to the back panel in claim 1.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Note the limitation “which connects either to the case backside or an external back panel”,  the disclosure only show the bag connection frame 130 connected to the backside via 133 fasteners.  There is no disclosure of an embodiment connecting the bag connection frame 130 connected to the back panel.
	Regarding claim 8, “a rigid single piece external back panel” is a double inclusion of “external back panel” in claim 1.  
	Regarding claim 13, “the connection panel” has no antecedent basis.


Claims 1, 3-4, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agen et al. (11160341 based on PCT filing date of 06/27/2016) Agen teaches a case portion 118, a main wheels 104, a collapsible luggage handle and handle frame at 122/102, one or more removable bags at 116 between the handle as claimed.
(7) The frame 102 may be any suitable frame made of any suitable material. In some examples, the frame 102 may be extendable in any suitable manner (e.g., via a telescoping device) such that the handle 122 attached to the frame 102 may be comfortably held by a user as the user rolls the apparatus 100 along a surface. (with emphasis)

Note the limitation “which connects either to the case backside or an external back panel” is broad since it is alternative and require only a case backside.
Regarding claim 3, note that wheels inherently rotatably around axel as claimed.
Regarding claim 6, note explicity teaching that 116 can be laptop bag.
Regarding claim 7, note the wheels 110 comprises the rigid feet as claimed. 
Regarding claims 8, and 10, note that 120 comprise the rigid back panel in claim 8 mounted on the case backside shown in fig. 2 via 126 or the attachment panel in claims 10 and 13.  
Regarding claim 9, note “removably lock” does not impart any structure over the fasteners 126, 114, etc.
Regarding claim 11, regarding the case front panel being laying on a flat surface, the connection panel can be positioned to lay flat on the same flat surface as the case front panel is an intended use and the device in Agen is capable of such use.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agen in view of Shalgi (11297916 based on 62/234045 dated 09/29/2015) or Berman (5377795). Shalgi teaches that it is known in the art to provide wheels at 484 being perpendicular to main wheels 100, and Berman also teaches the perpendicular wheels at 41.  It would have been obvious to one of ordinary skill in the art to provide perpendicular wheels as taught by Shalgi or Berman to enable one to move the device in different direction easily.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agen in view of Carter (9834037) or Liu (20050179313). Carter or Lieu, each teaches that it is known in the art to provide quick release wheels for storage and replicability.  It would have been obvious to one of ordinary skill in the art to provide quick release wheels for storage and replaceability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agen in view of Zit (4669587).  Zit teaches that it is known in the art to provide rigid covering on the 4 corners of a bag.  It would have been obvious to one of ordinary skill in the art to provide rigid coverings as taught by Zit on the bags of Agen to provide added protection.

Claims 1, 3-4, 6-7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbah (7617956) in view of Herold (8936140).  Sabbah teaches a case portion 10 having a backside 11, front panel, top, bottom, and four corners, the luggage article further comprising a bag connection frame 31 which connects either to the case backside or an external back panel 51 which is connected to the case backside, main wheels 43 mounted on a wheel assembly; a collapsible two-arm luggage handle 36 and two-arm luggage handle frame 35; 
Sabbah meets all claimed limitations except for the one or more removable bags mounted in between the two-arm luggage handle frame of the bag connection frame.  Herold teaches that it is known in the art to provide one or more removable bags 106 between the two-arm luggage handle frame at 406.  It would have been obvious to one of ordinary skill in the art to provide one or more removable bags to store additional content during travel.
Regarding claim the bag connection frame can be removed to lay flat, separate from the case portion, note that this is an intended use.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sabbah in view of Shalgi (11297916 based on 62/234045 dated 09/29/2015) or Berman (5377795). Shalgi teaches that it is known in the art to provide wheels at 484 being perpendicular to main wheels 100, and Berman also teaches the perpendicular wheels at 41.  It would have been obvious to one of ordinary skill in the art to provide perpendicular wheels as taught by Shalgi or Berman to enable one to move the device in different direction easily.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sabbah in view of Carter (9834037) or Liu (20050179313). Carter or Lieu, each teaches that it is known in the art to provide quick release wheels for storage and replicability.  It would have been obvious to one of ordinary skill in the art to provide quick release wheels for storage and replaceability.

Claims 1, 3, 4, 6, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over (Brunner et al. (10583962 with disclosed priority based on 62/459076 filed 02/15/2017) in view of Herold (8936140).  Brunner teaches a case 202A/202B in fig. 7B having a backside 11, front panel, top, bottom, and four corners, the luggage article further comprising a bag connection frame 212 which connects either to the case backside or an external back panel (note that the lid of 202A comprises the external back panel) which is connected to the case backside, main 208 mounted on a wheel assembly; a collapsible two-arm luggage handle 210 and two-arm luggage handle frame.   Brunner meets all claimed limitations except for the one or more removable bags mounted in between the two-arm luggage handle frame of the bag connection frame.  Herold teaches that it is known in the art to provide one or more removable bags 106 between the two-arm luggage handle frame at 406.  It would have been obvious to one of ordinary skill in the art to provide one or more removable bags to store additional content during travel and/or work place.
Regarding claim 8, note the rigid single piece external back panel 284.
Regarding claim 10, note the attachment panel comprises the top of 106 (fig. 9A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733